DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 2-4, filed 10/28/2020, with respect to rejection of claims 1-10 under 35 USC 103 in view of  Franz et al. (US 5,523,162), Kuroda et al. (US 2012/0003427), Kumon et al. (US 2012/0272999), and Goodwin et al. (US 2004/0121168) have been fully considered as to the point that the cited references do not teach or render obvious a repellant coating composition comprising 80 to 99 weight percent of a non-halogenated polyorganosiloxane and are persuasive.  The rejection of claims 1-10 has been withdrawn. 

Applicant's arguments with respect to claims 16-19 filed 10/28/2020 have been fully considered but they are not persuasive. 
With respect to claim 16, applicant argues that the cited references do not teach that the organic solvent comprises 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-pentane. This is not found persuasive because Kumon et al. (US 2012/0272999) teaches that the organic solvent can comprise Novec 7300, which is also known as 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-pentane, as discussed below.
With respect to claim 19, applicant argues that Franz (US 5,523,162) teaches that all the components of the coating composition are in a container, while claim 19 requires two containers, where the first container includes an alcohol and a catalyst and the second container includes a halogenated solvent and a non-chlorinated perfluoroalkylalkylsilane. This is not found persuasive because having a second container would have been obvious because it is a duplication of parts, as discussed below, and there are no limitations in the claim which prevent the first container from also containing the halogenated solvent and non-chlorinated perfluoroalkylalkylsilane or which prevent the second container from also containing the alcohol and catalyst, as discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. (U.S. Patent Application Publication 5,523,162, hereafter ‘162) in view of Kuroda et al. (U.S. Patent Application Publication 2012/0003427, hereafter ‘427), Kumon et al. (U.S. Patent Application Publication 2012/0272999, hereafter ‘999), and Shea (U.S. Patent Application Publication 2005/0009953, hereafter ‘953). Owens (U.S. Patent Application Publication 2011/0065620, hereafter ‘620) included as evidentiary reference.

applying a primer composition onto the substrate (abstract, claim 10), where the primer composition can comprise a silicon material and a halogenated organic solvent (col 1 ln 65-col 2 ln 7, col 3 ln 41-53), where the silicon material can be tetrachlorosilane and the halogenated organic solvent can be perfluorocarbon (col 3 ln 41-53);
drying at ambient temperature for 2 minutes (Example I, col 3 ln 41-53);
applying a water repellant coating to a surface of the substrate (abstract, claim 10), where the water repellant coating can comprise a chlorine free perfluoroalkylalkylsilane (abstract, claim 10, col 2 ln 16-32), an alcohol (col 2 ln 48-col 3 ln 3), and a halogenated solvent (abstract, col 2 ln 8-16);
drying the water repellant coating at ambient temperature for 2 minutes (Example I, col 2 ln 48-col 3 ln 3); and 
heating the water repellant coating at a temperature of at least 66°C (col 2 ln 48-col 3 ln 3).
The claimed temperature range of 52°C to 149°C is obvious over the temperature range taught by Franz ‘162 because they overlap.

With respect to claim 16, Franz ‘162 does not explicitly teach that the polycarbonate is transparent, that the water repellant coating contains a catalyst, that the alcohol is present in an amount of 75 to 95 weight percent, that the heating time is 5 hours to 10 hours, or that the halogenated organic solvent in the primer composition comprises 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-pentane.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the curing time in the method taught by Franz ‘162 because the curing time affects the durability of the coating, as taught by Franz ‘162.

With respect to claim 16, Franz ‘162 does not explicitly teach that the polycarbonate is transparent, that the water repellant coating contains a catalyst, that the alcohol is present in an amount of 75 to 95 weight percent, or that the halogenated organic solvent comprises 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-pentane.
Kuroda ‘427 teaches a method of making a water repellent film on an aircraft component (abstract, [0021]). Kuroda ‘427 teaches that polycarbonate can be transparent ([0039]). Both Kuroda ‘427 and Franz ‘162 teach methods of making a water repellent film on an aircraft component (‘162, abstract, col 5 ln 16-25; ‘427, abstract, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparent polycarbonate taught by Kuroda ‘427 as the polycarbonate used in the method taught by Franz ‘162 because it would have been a simple substitution that would have yielded predictable results.


Kumon ‘999 teaches a method for forming a water repellant coating (abstract). Kumon ‘999 teaches that the hydrofluoroether Novec 7300, which is also known as 1,1,1,2,2,3,4,5,5,5-decafluoro-3-methoxy-4-(trifluoromethyl)-pentane (see ‘620, [0040]), and perfluorocarbons are functional equivalents for the purposes of being the halogenated organic solvent ([0100]). Both Kumon ‘999 and Franz ‘162 teach methods of forming a water repellant coating (‘162, abstract; ‘999, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydrofluoroether Novec 7300 solvent taught by Kumon ‘999 for the perfluorocarbon organic solvent used in the method taught by the modified teachings of Franz ‘162 because hydrofluoroethers and perfluorocarbons are functional equivalents for the purposes of being the halogenated organic solvent, as taught by Kumon ‘999.

With respect to claim 16, the modified teachings of Franz ‘162 do not explicitly teach that the water repellant coating contains a catalyst, or that the alcohol is present in an amount of 75 to 95 weight percent.
Shea ‘953 teaches a method for forming a hydrophobic coating (abstract) comprising perfluoroalkylsilane ([0017]), alcohol ([0038], [0040]), and a halogenated solvent ([0033]). Shea ‘953 teaches the hydrophobic coating can further comprise a 
The modified teachings of Franz ‘162 are silent with regards to the concentration of the alcohol relative to the total concentration.
Therefore, it would have been obvious and necessary to look to the prior art to find a suitable alcohol concentration for a water repellant coating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alcohol concentration of about 70 to about 99 wt % taught by Shea ‘953 as the alcohol concentration in the method taught by the modified teachings of Franz ‘162 because it is a suitable concentration for alcohol in a water repellant coating, as taught by Shea ‘953.
Further, it would have been a simple substitution that would have yielded predictable results.

Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the catalyst taught by Shea ‘953 to the water repellant coating used in the method taught by the modified teachings of 

Claims 17 and 18: Franz ‘162 teaches that the perfluoroalkylalkylsilane can be RmR’nSiX4-m-n where m and n are each 1, R can be C6F13, R’ can be ethyl, and X can be ethoxy (col 2 ln 16-32).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz et al. ‘162 in view of Riddle et al. (U.S. Patent Application Publication 2013/0216820, hereafter ‘820) and Takeda et al. (U.S. Patent Application Publication 2012/0282458, hereafter ‘458).
Claim 19: It is noted that the open “comprising” language allows for the first container to have components in addition to the alcohol and catalyst, and for the second container to have components in addition to the halogenated solvent and the non-chlorinated perfluoralkylalkylsilane. Further, there are no limitations preventing the first container from also having the halogenated solvent and the non-chlorinated perfluoralkylalkylsilane, or preventing the second container from having the alcohol and catalyst.

Franz ‘162 teaches a water repellant coating composition for treating a polycarbonate component of an aircraft (abstract, col 5 ln 16-25) comprising:
an alcohol, where the alcohol can be ethanol (col 2 ln 48-col 3 ln 3);

a perfluoroalkylalkylsilane, which can be RmR’nSiX4-m-n where m and n are each 1, R can be C6F13, R’ can be ethyl, and X can be ethoxy (col 2 ln 16-32),
where the components of the water repellant coating composition can be in a container (Examples).

With respect to claim 19, Franz ‘162 does not explicitly teach that the composition comprises a second container, that the halogenated solvent is a hydrofluoroether, that the halogenated solvent is present in an amount of 5 to 15 weight percent, or that the composition comprises hydrochloric acid.
However, it has been held that the duplication of parts is obvious in the absence of new and unexpected results. See MPEP 2144.VI.B.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second container with the components of the water repellant coating composition as it would have been a duplication of parts.

With respect to claim 19, Franz ‘162 does not explicitly teach that the halogenated solvent is a hydrofluoroether, that the halogenated solvent is present in an amount of 5 to 15 weight percent, or that the composition comprises hydrochloric acid.
Riddle ‘820 teaches a method of forming a hydrophobic coating (abstract). Riddle ‘820 teaches that hydrofluoroethers and perfluorocarbons are functional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the hydrofluoroether solvent taught by Riddle ‘820 for the perfluorocarbon organic solvent in the composition taught by Franz ‘162 because hydrofluoroethers and perfluorocarbons are functional equivalents for the purposes of being the halogenated organic solvent, as taught by Kumon ‘999.
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the concentration of the hydrofluoroether organic solvent in the composition taught by the modified teachings of Franz ‘162 because the concentration of the organic solvent affects the amount of fluorinated silane which can be dissolved, as taught by Riddle ‘820. See MPEP 2144.05.II.


With respect to claim 19, the modified teachings of Franz ‘162 do not explicitly teach that the composition comprises hydrochloric acid.
Takeda ‘458 teaches a method of making a water repellant coating (abstract). Takeda ‘458 teaches that the coating composition can contain hydrochloric acid which catalyzes the reactions of the water-repellant agent ([0279]). Both Takeda ‘458 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the hydrochloric acid taught by Takeda ‘458 to the water repellant composition taught by the modified teachings of Franz ‘162 because it catalyzes the reactions of the water-repellant agent, as taught by Takeda ‘458.

Therefore, the modified teachings of Franz ‘164 teach first and second containers which each contain ethanol, hydrochloric acid, hydrofluoroether, and a perfluoroalkylalkylsilane, which can be RmR’nSiX4-m-n where m and n are each 1, R can be C6F13, R’ can be ethyl, and X can be ethoxy.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or render obvious a method of treating an aircraft transparency comprising applying a water repellant coating composition over a surface of an aircraft transparency substrate, the water repellant coating composition comprising 80 to 99 weight percent of a non-halogenated polyorganosiloxane, and heating the water repellant coating composition to form a water repellant coating as to the context of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SHAMIM AHMED/           Primary Examiner, Art Unit 1713